internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------- -------------------------------- -------------------------------------- re ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----- telephone number ---------------------- refer reply to cc psi b04 plr-133541-18 date date legend grantor revocable_trust marital trust clat date date charity x dear ----------- ------------------------------------------------ -------------------------------------------- ------------------ -------------------------------------------------------- ------------------- ---------------------- ------------------------ ---- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_2055 of the internal_revenue_code the facts and representations are as follows on date grantor established revocable_trust a revocable_trust revocable_trust was amended and restated on date grantor is the trustee of revocable_trust article i paragraph d of revocable_trust sets forth the dispositive provisions applicable upon grantor’s death specifically after i the payment of debts taxes and expenses pursuant to paragraph c of article i ii the distribution of grantor’s personal_property and the making of specific bequests to certain individuals and iii the distribution of amounts to establish a generation-skipping tax exempt trust and a_trust equal to the allowable credit under sec_2011 the remainder of revocable_trust will be distributed to either a marital trust marital trust to benefit grantor’s spouse spouse if spouse survives grantor or to a charitable_lead_annuity_trust clat if grantor survives spouse plr-133541-18 paragraph c of article i provides that if grantor survives spouse upon the death of grantor any taxes owed shall be charged against and reduce the amount passing to the clat article ii paragraph a sets forth the provisions governing marital trust specifically spouse is entitled to all the income from the trust and the trustee has the discretion to distribute principal to spouse as necessary to provide for the health education maintenance and or support of spouse marital trust grants spouse a testamentary_power_of_appointment to appoint the assets of marital trust to various individuals and charities to the extent spouse fails to exercise this power or is otherwise in default of such exercise the assets of marital trust will be distributed to the clat if revocable_trust is not revoked or amended marital trust as drafted is intended to qualify for the marital_deduction under sec_2056 if spouse does not survive grantor upon the death of grantor the residue of revocable_trust will be distributed to the clat article ii paragraph b sets forth the terms of the clat specifically commencing with the date of death of the survivor of grantor and spouse and in each taxable_year of the clat prior to the termination_date the trustee shall pay the annuity amount to the annuity beneficiary the annuity amount is an amount equal to five percent of the fair_market_value of the initial trust estate as finally determined for federal estate_tax purposes in the estate of the survivor of the grantor and spouse the annuity amount will be prorated on a daily basis by the trustee for i a short taxable_year and ii the taxable_year in which the termination_date occurs the annuity amount will be paid annually on the last day of the taxable_year of the clat the first taxable_year of the clat begins with the date of the death of the survivor of grantor and spouse and ends on the last day of such calendar_year thereafter the clat will be on a calendar_year the annuity beneficiary is charity however if the annuity beneficiary is not an exempt_organization described in sec_170 sec_2522 or b and a the annuity amount will be paid to such one or more exempt_organizations as the trustee shall select the term of years and termination_date of the clat is established by formula under paragraph b of article ii as follows payment of the annuity amount terminates at the end of that number of years rounded up to the nearest whole year starting on the date of death of the survivor of grantor and spouse which taking into account i the lowest federal_mid-term_rate which may be elected under sec_7520 ii the frequency of the payment of the annuity amount iii the annuity amount and iv such valuation methods tables factors and applicable rates prescribed by the appropriate provisions of the code results in a charitable deduction for federal estate_tax purposes in the estate of the survivor of grantor and spouse equal to or as close as possible to one hundred percent of the fair_market_value of the property transferred to the clat plr-133541-18 as finally determined for federal estate_tax purposes in the estate of the survivor of grantor and spouse specifically the trustee i ii iii iv v shall determine or obtain from the personal representative of the estate of the survivor of the grantor and spouse the fair_market_value initial fmv of the property transferred to the clat as finally determined for federal estate_tax purposes in the estate of the survivor of the grantor and spouse shall determine the annuity amount by multiplying the initial fmv of the clat by the annual percentage_payout rate of five percent shall then divide the initial fmv of the clat by the annuity amount shall determine the two term-of-years annuity factors between which fall the result determined in iii above using the factors based on the applicable treasury regulations or publications issued by the internal_revenue_service using the applicable assumed rate of return prescribed by sec_7520 the number of whole years for which the clat must be in effect in order to produce a charitable deduction in an amount that will be equal to or as close as possible to the fair_market_value of the property transferred to the clat as finally determined for federal estate_tax purposes in the estate of the survivor of grantor and spouse will be that number of years which corresponds to the greater of the two annuity factors determined in iv above if the values used by the trustee in determining the termination_date are incorrectly determined or if the termination_date as determined is not correctly determined initially then within a reasonable_time after the correct determination is made the trustee shall lengthen or shorten the term of the clat to the correct duration if the trustee does not obtain a favorable private_letter_ruling from the service the term of years will be x years starting on the date of death of the survivor of grantor and spouse upon the termination_date the remaining principal of the clat together with all accumulated and undistributed_income will be added to other family trusts paragraph b of article ii provides that no additional contributions may be made to the clat after the initial contribution plr-133541-18 paragraph b of article ii provides that notwithstanding any other provisions of revocable_trust the clat is subject_to the following provisions i the trustee shall not engage in any act of self-dealing as defined in sec_4941 nor make any taxable_expenditures as defined in sec_4945 and ii except to the extent provided in sec_4947 the trustee shall not retain any excess_business_holdings as defined in sec_4943 which would subject the clat to tax under sec_4943 nor shall the trustee acquire any assets which would subject the clat to tax under sec_4944 or retain any assets which would if acquired by the trustee subject the clat to tax under sec_4944 you have requested the following rulings the use of the formula set forth in article ii paragraph b of revocable_trust satisfies the requirement that a guaranteed annuity must be paid for a specified term of years under sec_2055 the estate of the survivor of grantor and spouse will be entitled to a federal estate_tax deduction under sec_2055 for the present_value of the annuity interest payable to charity as determined in accordance with f iv ruling sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides in part that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of certain charitable organizations sec_2055 provides that property includible in the decedent’s gross_estate under sec_2041 relating to powers of appointment received by a donee described in this section shall for purposes of this section be considered a bequest of such decedent sec_2055 provides that if the tax imposed by sec_2001 or any estate succession legacy or inheritance taxes are either by the terms of the will by the law of the jurisdiction under which the estate is administered or by the law of the jurisdiction imposing the particular tax payable in whole or in part out of the bequests legacies or devises otherwise deductible under this section then the amount deductible under this section shall be the amount of such bequests legacies or devises reduced by the amount of such taxes plr-133541-18 sec_2055 provides that the amount of the charitable deduction under this section for any transfer shall not exceed the value of the transferred property required to be included in the gross_estate sec_2055 provides that no deduction is allowed under sec_2055 for a transfer to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such section sec_2055 disallows the deduction under sec_2055 where the lead_interest in property passes to a charitable or other organization described in sec_2055 and the remainder_interest in the same property passes to a noncharitable beneficiary unless the lead_interest is in the form of a guaranteed annuity or is a fixed percentage of the fair_market_value of all the property to be determined yearly and distributed annually sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_20_2055-2 provides in part that in the case of decedents dying after date where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest other than an interest which is extinguished upon the decedent’s death in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money or money’s worth after date no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in subparagraph of sec_20_2055-2 subparagraph vi of sec_20_2055-2 provides in relevant part that a deductible_interest for purposes of subparagraph includes a charitable interest in property where the charitable interest is a guaranteed_annuity_interest whether or not such interest is in trust for this purpose the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an interest payable for a specified term of years can qualify as a guaranteed_annuity_interest even if the governing instrument contains a savings_clause intended to ensure compliance with a rule_against_perpetuities the savings_clause must utilize a period for vesting of years after the deaths of the measuring lives who are selected to maximize rather than limit the term of the trust an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the plr-133541-18 appropriate valuation_date for example the amount to be paid may be a stated sum for a term of years sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the appropriate valuation_date of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in such trust after the payment of estate_taxes and all other liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets sec_2056 provides that the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction will be allowed with respect to the interest if the decedent transfers to any person other than the surviving_spouse an interest in the property and if by reason of the transfer the other person may possess or enjoy any part of the property after the termination or failure of the interest transferred to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 no part of the property will be considered as transferred to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property qtip means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse a specific_portion of property will be treated as separate_property an election under paragraph b with respect to any property will be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provide that for purposes of the federal estate_tax the gross_estate of a decedent will include the value of property with respect to which a deduction plr-133541-18 was allowed for the transfer of the property to the decedent under sec_2056 sec_2044 treats this property as passing from the decedent analysis in this case the annuity amount is an amount equal to five percent of the fair_market_value of the initial trust estate as finally determined for federal estate_tax purposes in the estate of the survivor of the grantor and spouse accordingly the amount of the annual annuity_payment will be a determinable amount ascertainable as of the date of death of the survivor of grantor and spouse however a formula set forth in article ii paragraph b of the clat is used to determine the specific term of years for which the annuity payments will be made the computation of the term is based in part on the initial net fair_market_value of assets passing to the clat as finally determined for federal estate_tax purposes thus the provision for determining the term of years of the clat is permissible because the term although not expressly stated in the instrument is determinable as of the date of death of the survivor of grantor and spouse based on the formula in the instrument because the term of the clat is ascertainable as of the date of death of the survivor of grantor and spouse under the terms of the instrument we conclude that the clat satisfies the specified term requirement of sec_20_2055-2 based upon the facts submitted and the representations made we conclude that the use of the formula set forth in article ii paragraph b of revocable_trust satisfies the requirement that a guaranteed annuity must be paid for a specified term of years under sec_2055 in addition based upon the facts submitted and the representations made and provided that the clat is established and administered under the provisions of article ii of revocable_trust as submitted and further provided that the clat is a valid trust under state law we conclude that if grantor survives spouse and dies without modifying or revoking revocable_trust grantor’s estate will be entitled to a deduction under sec_2055 for the present_value of the annuity from the clat provided the recipient of the annuity from the clat is a charitable_organization described in sec_170 sec_2055 and sec_501 further we conclude that if spouse survives grantor and grantor dies without modifying or revoking revocable_trust spouse’s estate will be entitled to a deduction under sec_2055 for the present_value of the annuity from the clat provided i the recipient of the annuity from the clat is a charitable_organization described in sec_170 sec_2055 and sec_501 ii the terms of marital trust satisfy the requirements of sec_2056 iii the election under sec_2056 is properly made for the assets of marital trust and iv spouse does not exercise her testamentary_power_of_appointment such that the assets of marital trust actually pass to the clat to the extent any estate succession legacy or inheritance taxes are paid from the residue prior to funding the clat pursuant to the terms of revocable_trust or by the law of the jurisdiction under which the estate is administered the amount of the plr-133541-18 charitable deduction in either estate is determined using the actual amount passing to the clat after payment of such taxes sec_2055 this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in particular we express no opinion as to whether or not the charitable_beneficiary designated in revocable_trust is described in sec_170 sec_2055 and sec_2522 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
